                               Case 2:19-cv-00279-JAD-BNW Document 54 Filed 04/14/20 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                  UNITED STATES DISTRICT COURT

                        9                                         DISTRICT OF NEVADA

                      10

                      11        MARIA CALVILLO,                                  Case No. 2:19-cv-00279-JAD-BNW

                      12                           Plaintiff,                    ORDER GRANTING DEFENDANT
                                                                                 EXPERIAN INFORMATION SOLUTIONS,
                      13               v.                                        INC. AND PLAINTIFF MARIA
                      14        EXPERIAN INFORMATION SOLUTIONS,                  CALVILLO’S AMENDED STIPULATION
                                INC.; AND INNOVIS DATA SOLUTIONS,                TO EXTEND TIME TO FILE SECOND
                      15        INC.,                                            AMENDED COMPLAINT AND DENYING
                                                                                 AS MOOT ORIGINAL STIPULATION
                      16                           Defendants.
                                                                                 [ECF Nos. 51, 53]
                      17

                      18

                      19              Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel
                      20       of record, and Plaintiff Maria Calvillo (“Plaintiff”), by and through her counsel of record, hereby
                      21       submit this amended stipulation to extend the time to file a Second Amended Complaint to permit
                      22       Experian an opportunity to seek leave pursuant to Local Rule 59-1. The parties stipulate as follow:
                      23              1.      On March 23, 2020, the Court entered an order granting in part and denying in part
                      24       Experian’s motion to dismiss, among other rulings. The Court also granted Plaintiff leave to
                      25       amend certain claims. (ECF No. 48, hereinafter “the Order”).
                      26              2.      The Court ordered that Plaintiff shall have until April 13, 2020, to file a second-
                      27       amended complaint should Plaintiff elect to do so. (Id.).
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:19-cv-00279-JAD-BNW Document 54 Filed 04/14/20 Page 2 of 2



                         1            3.      Plaintiff has stated that she intends to file a second-amended complaint.
                         2            4.      Respectfully, Experian intends to file a motion for reconsideration pursuant to LR
                         3     59-1 on or before April 20, 2020.
                         4            5.      The parties agreed that for the sake of judicial economy and to avoid duplicative
                         5     motion practice, the deadline for Plaintiff to file a second-amended complaint should be tolled
                         6     until 14 days after the Court rules on Experian’s to-be-filed motion for reconsideration or further
                         7     order of the Court. As such, the parties submitted a Stipulation and proposed order on April 10,
                         8     2020, tolling the deadline for Plaintiff to file a second-amended complaint. (ECF No. 51).
                         9            6.      Because that Stipulation remained pending, on April 13, 2020, Plaintiff filed a
                      10       Second Amended Complaint out of an abundance of caution. (ECF No. 52).
                      11              7.      The parties still would prefer tolling the deadline for Plaintiff to file a Second
                      12       Amended Complaint, and upon entry of this Stipulation and Order tolling that deadline as set forth
                      13       in paragraph 5 above, Plaintiff’s Second Amended Complaint filed on April 13, 2020 (ECF No.
                      14       52) is deemed withdrawn.
                      15        IT IS SO STIPULATED.
                      16        DATED this 14th day of April, 2020.
                      17        NAYLOR & BRASTER                                 KNEPPER & CLARK LLC
                      18        By: /s/ Jennifer L. Braster                      By: /s/ Matthew I. Knepper
                                    Jennifer L. Braster (NBN 9982)                   Matthew I. Knepper (NBN 12796)
                      19            Andrew J. Sharples (NBN 12866)                   Miles N. Clark (NBN 13848)
                                    jbraster@nblawnv.com                             10040 W. Cheyenne Ave., Suite 170-109
                      20            asharples@nblawnv.com                            Las Vegas, NV 89129
                                    1050 Indigo Drive, Suite 200
                      21            Las Vegas, NV 89145                          David H. Krieger (NBN 9086)
                                                                                 HAINES & KRIEGER
                      22            Attorneys for Defendant                      8985 S. Eastern Avenue, Suite 350
                                    Experian Information Solutions, Inc.         Las Vegas, NV 89123
                      23
                                                                             Attorneys for Plaintiff Maria Calvillo
                      24                                                 Order

                      25              Good cause appearing, IT IS HEREBY ORDERED that the parties' amended stipulation
                                [ECF No. 53] is GRANTED and the parties' original stipulation [ECF No. 51] is DENIED as
                      26        moot.
                      27        Dated: April 14, 2020                                   ___________________________________
                                                                                        U.S. District Judge Jennifer A. Dorsey
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                         2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
